Citation Nr: 1424245	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-30 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1955 to April 1977.  He died in August 2007.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2012, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court vacated the Board's December 2012 decision and remanded the case to the Board for further proceedings consistent with a July 2013 Joint Motion for Remand.


FINDINGS OF FACT

1.  A certificate of death reflects that the Veteran died in August 2007 and lists the immediate cause of death as advanced respiratory failure; other significant conditions contributing to death but not resulting in the underlying cause of death were identified as malnutrition, cachexia, chronic obstructive pulmonary disease (COPD), and pneumonia. 

2.  At the time of the Veteran's death, he was service-connected for hypertension, hemorrhoids, and residuals of facial lacerations.

3.  A chronic respiratory disability was not present during the Veteran's military service, and the preponderance of evidence is against a finding that the Veteran's cause of death is related to his service. 

4.  The two episodes of community-acquired pneumonia during military service resolved and were unrelated to the Veteran's in-hospital acquired pneumonia during his terminal hospitalization in August 2007.

5.  The Veteran's service-connected disabilities, to include his hypertension, did not cause his death or contribute materially or substantially to the cause of his death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the present case, VA provided the appellant with the notice required by the VCAA in October 2007.  In the notice letter the RO informed her of the evidence required to substantiate her claim, the information required from her to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence on her behalf, and that she should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on her behalf.  The appellant was asked to provide medical evidence showing that the Veteran died from a service-connected injury or disease or that the condition that caused the Veteran's death had its onset in service or was permanently aggravated by military service.

Although the appellant was not specifically informed of the Veteran's service- connected disabilities, she demonstrated actual knowledge of this fact in her statements to VA.  In her February 2008 notice of disagreement and October 2008 substantive appeal, she asserted that the Veteran's hypertension contributed to his death.  The appellant and her representative reiterated this assertion throughout the appeal.  Therefore, there can be no question that she knew that the Veteran received service-connected compensation for his hypertension and that she needed to show that this service-connected disability caused or contributed to the Veteran's death.  The defective notice has caused no prejudice. 

The evidence also demonstrates that the appellant had actual knowledge of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected because she or her representative independently obtained a medical opinion from a VA physician in Houston, Texas regarding the Veteran's exposure to Agent Orange during service, whether the Veteran had ischemic heart disease (a nonservice-connected condition) after service and at the time of his death, and the fact that ischemic heart disease is presumed to be associated with exposure to certain herbicides, including Agent Orange.  Again, the defective notice has caused no prejudice.

Regardless of any defect in the notice, the appellant demonstrated her affirmative understanding of what was necessary to substantiate her claim in written statements.  Thus, the purpose of the notice, to ensure that she had the opportunity to participate meaningfully in the adjudication process, was not frustrated.  She had actual knowledge of what was necessary to substantiate her claim prior to the Board's consideration of this matter, ensuring the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by the claimant cures defect in notice).  See Hupp, supra.  

Moreover, all available evidence pertaining to the appellant's claim has been obtained.  The record before the Board contains private treatment records, a death certificate, the appellant's statements, and service treatment records.  In addition, several VA medical expert opinions, including one solicited by the appellant or her representative from a VA family physician in Houston, Texas, have been obtained and are associated with the claims folder.  Neither the appellant nor her representative has identified any additional pertinent available evidence to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the facts pertinent to this claim.

II. Service connection for the cause of the Veteran's death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records also reflect that the Veteran was seen at Pleiku Air Force Base in the Republic of Vietnam in 1967.  Therefore, the Veteran is presumed to have been exposed to herbicides.  Ischemic heart disease (IHD), including but not limited to acute, subacute, and old myocardial infarction and coronary artery disease (CAD), is deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

The Board notes that during the Veteran's lifetime service connection was in effect for hypertension, rated as 10 percent disabling; hemorrhoids, rated as noncompensable; and residuals of facial lacerations, rated as noncompensable.

The appellant asserts that the Veteran's service-connected hypertension materially contributed to the cause of his death or that his "hypertension caused him to have a heart condition further weakening his physical state, ultimately leading to his death."  See Appellant's Notice of Disagreement, Feb. 28, 2008; Substantive Appeal, Oct. 9, 2008.

The Certificate of Death reflects that the Veteran's immediate cause of death in August 2007 was advanced respiratory failure.  Malnutrition, cachexia, COPD, and pneumonia were listed as other significant conditions contributing to death but not resulting in the underlying cause.

A January 1958 service treatment record notes an impression of possible bronchopneumonia.  The Veteran was sent for a chest x-ray.  A follow-up treatment record dated three days later indicates that the symptoms cleared up completely and his chest was clear.  No return visit was necessary.  A January 1972 emergency sick call record reflects the Veteran's complaints of cough, chills, post nasal drip, and sore throat.  The impression was upper respiratory infection, rule out strep throat.  The impression of a January 1972 chest x-ray was no pneumonia or atelectasis; findings suggestive but not diagnostic of bronchitis.  Another chest x-ray was performed the following day.  The impression was right lower lobe infiltrate.  A January 1972 clinical record cover sheet reflects that the Veteran was admitted for in-patient treatment of pneumonia of the right lower lobe.  Subsequent reports of medical examination, including the March 1977 retirement examination report, reflect that clinical evaluation of the heart and lungs was reported as normal.

In April 1988, the Veteran was admitted to Maxwell Air Force Base Hospital with syncope on the morning of admission.  He disclosed a tobacco history of smoking one pack of cigarettes per day for 35 years [since 1953].  The discharge diagnosis the next day included acute anteroseptal myocardial infarction, Mobitz' II atrial ventricular block secondary to acute anteroseptal myocardial infarction, and hypertension.  He was transferred to St. Margaret's Hospital for further evaluation.  

While at St. Margaret's Hospital in April 1988, the Veteran was evaluated by cardiologists.  A discharge summary authored by T. Wool, M.D., listed discharge diagnoses as: symptomatic bradycardia secondary to atrial ventricular (AV) conduction block, history of pericarditis, and hypertension.  Dr. T. Wool observed that while at the Air Force Base Hospital, the Veteran was noted to have ECG changes consistent with anterior septal myocardial infarction and also reportedly had a Mobitz Type II block.  A temporary pacemaker was inserted there prior to transfer to St. Margaret's Hospital.  Dr. T. Wool indicated that a cardiac catheterization with coronary angiograms and left ventriculogram showed normal coronary arteries and normal left ventricle.  The Veteran continued to have pauses with the 2-1 AV block and had a permanent transvenous pacemaker inserted.

Private treatment records from Jackson Family Practice dated from July 2004 to August 2007 reflect that the Veteran's hypertension was controlled with medication and his blood pressure was characterized as "good."  The records also documented chronic renal insufficiency with declining kidney function, COPD, and underlying emphysema.  On July 27, 2007, he reported feeling weak and being unable to walk, having no appetite, and shortness of breath.  He had decreased blood pressure and was taken off his medications.  An August 3, 2007 telephone note indicated that the Veteran's arms were swollen, he was not eating and was fatigued, and blood pressure the previous night was 91/58.  He was advised to go to the emergency room if needed.

Treatment records from Baptist Medical Center reflect that the Veteran was admitted for in-patient treatment on August 7, 2007 upon seeing his cardiologist, T. Wool, M.D., with complaints of worsening chronic dyspnea and bilateral upper extremity and facial edema.  Findings from a chest x-ray performed on admission included obstructive pulmonary disease with pulmonary overexpansion and an abnormal density in the right upper lung, which was thought to be chronic scarring; fibrolinear scarring of the right lower lobe and bilateral pleural effusions; and slightly enlarged heart, which was interpreted to be possible early failure.  

During his inpatient admission, he was evaluated by Dr. T. Wool, who concluded that echocardiogram revealed normal mitral and aortic valves; normal left ventricular dimensions; normal left ventricular contractility, except for paradoxical septal motion; enlargement of the right-sided chambers; and no pericardial effusion. The impression included "mild pulmonary hypertension."  During an inpatient consultation with another physician, E. Fells, M.D., the Veteran reported that his blood pressure readings had been fairly low since around July 27 with readings such as 90/58 and that he had a 20 to 30 pack-year history of smoking and he continued to smoke.  An August 10 hematology consultation report regarding abrupt onset of profound anemia notes a past medical history to include atherosclerotic cardiovascular disease.  On August 13, a CT scan of the chest revealed atherosclerotic calcification noted in the thoracic aorta, heart size within normal limits, bilateral pleural effusions, and interstitial infiltrates present in the left upper lobe and right lower lung.  The impression was that pneumonia could not be excluded.  On August 14, the Veteran disclosed to another physician that he continued to smoke one pack of cigarettes per day. 

A summary of the Veteran's hospitalization details "an extensive workup for suspected malignancy."  However, the tests "were all negative for malignancy."  Instead, "he was noted to have bilateral pneumonia with effusion, greater on the right side than the left."  He also had an "extensive workup by pulmonary medicine that was negative for malignancy....During one bronchoscopy and removal of mucous plug he was found to have in the right lower lobe what appeared to be bile.  It was felt he may have had a hepatopulmonary fistula."  Subsequent testing was negative for any fistula.  At discharge it "was felt that likely his underlying disorder was probably related to his severe cardiopulmonary disease."

After he was stabilized, but remained in poor condition, he was transferred to a long-term care facility on August 24 where he remained until his death.  The discharge diagnoses from Baptist Medical Center were cachexia; protein-calorie malnutrition; bilateral pneumonia; aplastic anemia; left internal jugular thrombosis, non-occlusive; congestive heart failure; acute renal failure; COPD; hypothyroidism; and hyperkalemia.

Upon admission to the long-term care facility, he was noted to have hypotension with blood pressure recorded as 70 systolic.  The death summary noted the Veteran's history of hypertension and AV block with pacemaker placement, CVA (cerebrovascular accident [stroke]), hypothyroidism, smoker, thoracotomy for a benign disease, weight loss, malnutrition, known occlusive thrombus, and advanced COPD.  The summary indicated that the Veteran's general condition deteriorated, he had "very bad lungs with worsening condition," and "despite the aggressive treatment he ha[d] not been able to maintain the blood pressure."

The RO denied the claim for service connection for the cause of the Veteran's death in December 2007.

In a February 2008 letter, which was received with the appellant's notice of disagreement, Dr. T. Wool stated that the Veteran had been under his care for many years and had long-standing severe hypertension, and this could possibly have been a contributing factor to his death.

In January 2010, the Board requested a VA cardiologist and a VA pulmonologist provide medical nexus opinions after reviewing the claims file.  The Board asked each specialist to opine as to whether the Veteran exhibited IHD/CAD during his lifetime and, if so, whether there was a 50 percent probability or greater that it caused or contributed significantly to his death.  If the answer was negative, the Board asked whether there was a 50 percent probability or greater that the service-connected hypertension or the in-service episode(s) of pneumonia caused or contributed substantially or materially to the Veteran's death.  
	
In February 2012, a VA pulmonologist opined that the Veteran's cause of death was multiple organ-system failure with contributory systems involved that included cardiovascular disease and "hypertensive cardiovascular disease with damage to end organs including kidneys, heart and brain with history of previous stroke" among eight identified contributory systems.  The pulmonologist concluded that all of the listed "medical processes contributed to [the Veteran's] demise with the final culprit being respiratory failure secondary to his progressive severe bilateral pneumonia."

In an opinion report received in April 2012, a VA cardiologist reached a different conclusion based on his review of the claims file.  The cardiologist opined that there was no evidence of clinical coronary disease.  The cardiologist concluded that the cause of the Veteran's death was extensive pneumonia, and the lung disease was the cause of the right-sided cardiac enlargement with cor pulmonale.  Finally, the cardiologist opined that the Veteran's mild to moderate pulmonary hypertension did not significantly contribute to his demise; rather, the cardiologist believed that the Veteran's COPD and emphysema contributed significantly to the Veteran's final demise.  

The cardiologist detailed his review of the claims file and cited numerous tests and studies during the Veteran's terminal hospitalization in support of his conclusions that the Veteran did not have clinical evidence of IHD/CAD.  The cardiologist explained that echocardiograms performed during the Veteran's final illness showed normal left ventricular function and "normal [left ventricular] septal thickness (i.e. no [left ventricular hypertrophy])."  He noted that the Veteran's lipid profile was normal on several measurements and he was on no lipid medications.  The cardiologist observed on echocardiogram during the Veteran's hospital admission there was "no mention of any elevation of cardiac markers, as for an acute ischemic event.  Of note, in none of Dr. Wool's admission nor [sic] followup diagnoses did he use terms 'coronary disease' or 'atherosclerotic disease.'"  The VA cardiologist noted "atherosclerotic cardiovascular disease" mentioned in a medical history during a hematology consultation, but explained that he did not see confirmation in the chart.  The VA cardiologist acknowledged that the Veteran did have calcification in the thoracic aorta on CT [chest] scan [on August 13], as evidence that the Veteran did have atherosclerosis, but pointed out that the CT scan of the chest had no coronary calcium described.  The VA cardiologist also believed that the "chest x-ray reading of 'early failure' during [the Veteran's] final hospitalization is in all likelihood related to the IV fluids and stress of his pneumonia."

In support of his conclusion that hypertension did not cause the Veteran's death and did not significantly contribute to the cause of the Veteran's death, the VA cardiologist detailed his belief that extensive pneumonia caused the Veteran's death, noting that "bilateral pneumonia persisted in a gradually increasing extent, despite vigorous pulmonary care, antibiotics, [and] two bronchoscopies and was the reason for transfer to a long-term care hospital with DNR."  

Regarding the conclusion that hypertension did not significantly contribute to the cause of the Veteran's death, the VA cardiologist explained that "[a]lthough he had a long history of hypertension, mostly controlled, there was no x-ray evidence of cardiomegaly prior to his final illness, and the echocardiograms showed normal left ventricular function and normal left ventricular septal thickness.  The VA cardiologist did conclude that the Veteran's COPD and emphysema contributed significantly to the final demise from extensive pneumonia.  The cardiologist noted that the Veteran had a long history of heavy cigarette smoking and had clinical as well as chest x-ray evidence for chronic obstructive lung disease/emphysema.  

In July 2012, the appellant and her representative submitted an opinion dated in June 2012 from a physician who appears to practice at the Houston, Texas VA Medical Center (VAMC) based on his signature, and who specializes in family medicine according to his listed credentials.  The physician indicated that the claims file was reviewed.  The physician opined that it was at least as likely as not that the Veteran "exhibited ischemic heart disease during his lifetime ([third] degree heart block, pacemaker insertion, congestive heart failure.)"  The physician also opined that it was at least as likely as not that the Veteran's ischemic heart disease materially and substantially contributed to the Veteran's death.

The physician reasoned that the Veteran served in Vietnam, and "therefore ischemic heart disease is a presumptive Agent Orange condition."  He noted that prior to the Veteran's terminal hospitalization, he had been diagnosed with third degree (complete) heart block with symptomatic bradycardia and had a pacemaker.  He stated that the most common cause of complete heart block is coronary artery disease and that hypertension is a risk factor for coronary artery disease.  The physician observed that the Veteran was hospitalized in August 2007 with congestive heart failure, among other diagnoses, and that the most common cause of congestive heart failure is coronary artery disease.  

In July 2012, the Board requested an addendum medical opinion from the February 2012 pulmonologist to address whether the Veteran's in-service episode(s) of pneumonia caused the endstage respiratory failure due to progressive bilateral pneumonia or contributed substantially or materially to the Veteran's death.

In August 2012, the VA pulmonologist opined that the two episodes of pneumonia in 1958 and 1972 during military service were "totally independent of his subsequent medical course and disease process that culminated in causing his death."  The pulmonologist noted that the two in-service episodes of pneumonia were "community-acquired pneumonias [and] as far as [he could] tell resolved completely and had no influence in his final illnesses and cause of death.  He further explained that the Veteran developed and "in-hospital acquired pneumonia" during his final hospitalization and "that particular pneumonia was progressive, causing increasing respiratory failure until the [Veteran] expired."  The pulmonologist emphasized that there was "no question that his terminal 'in-hospital acquired pneumonia' was a contributing factor to his death.  However, the two previous episodes of pneumonia treated in 1958 and 1972 had nothing to do with his death."  He concluded that there was a "less than 50 [percent] probability that those two episodes contributed in any way to his death." 

The parties to the Joint Motion for Remand agreed that the Board erred by not obtaining a third medical opinion to reconcile the medical opinions of the February 2012 pulmonologist and the April 2012 cardiologist.

In October 2013, the Board requested a third medical opinion from a general internist to reconcile a discrepancy between the February 2012 pulmonologist's opinion and the April 2012 cardiologist's opinion.

In March 2014, a VA Board Certified Internist reviewed the claims file and opined that the Veteran's "demise occurred due to a bad pneumonia with a pulmonary embolus [that] worsened his normal ventilation and perfusion, further worsening his COPD, resulting in respiratory failure and death."  In support of her conclusion, the internist noted that chest x-ray on admission on August 7 showed no infiltrates, but chest CT on August 13 showed bilateral infiltrates.  She observed that the Veteran "continued to deteriorate and had bronchoscopy twice with mucous plugs found both times and bronchial washings showing signs of inflammation and pus."  A subsequent chest x-ray on August 20 "revealed complete opacification of the right lung with a V/Q [ventilation perfusion] scan showing no ventilation or perfusion in the right lung."  She indicated that by August 21 the Veteran was "hypoxic despite having had two bronchoscopies where he was de-plugged twice."  The internist concluded that the reduced perfusion to the right lung, COPD, and worsening pneumonia led to the Veteran's respiratory failure and demise.

The internist remarked that while there was a past history of anterior wall myocardial infarction, coronary artery disease "was not the reason for" the Veteran's death because echocardiogram done on August 7 showed "normal wall motion of the ventricles with an ejection fraction of 65 [percent].  A cardiac catheterization showed normal coronary arteries which does not rule out distal vessel disease."  The internist also considered the role of the Veteran's hypertension, noting that he had CRF (chronic renal failure) from it, but it did not cause his demise.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

In this case, there is no dispute among treating or reviewing physicians, the appellant, or VA that the principal cause of the Veteran's death was advanced respiratory failure.  Instead, the issue to be resolved is whether a service-connected disability such as hypertension, or a disability related to military service but not yet service connected, such as ischemic heart disease or coronary artery disease, contributed substantially or materially to death.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the appellant is not competent to state that the Veteran's hypertension contributed to his death as such requires some degree of medical expertise; she has not demonstrated that she has medical training or experience sufficient to render her opinions competent.

Turning to the medical opinion evidence, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board affords no probative value to the February 2008 opinion of Dr. Wool.  Here, his opinion that the Veteran's hypertension "could possibly have been a contributing factor to his death" is speculative in nature.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, Dr. Wool's opinion is unsupported by any articulated medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Finally, Dr. Wool's characterization of the Veteran's hypertension as "severe" appears to be contradicted by three years of private medical records that reflect controlled hypertension prior to his terminal hospitalization and to his own assessment in August 2007 of "mild pulmonary hypertension."

The Board affords some probative value to the February 2012 opinion of the VA pulmonologist.  Here, he opined that the "final culprit" for the Veteran's demise was "respiratory failure secondary to his progressive severe bilateral pneumonia."  This opinion by the pulmonologist is supported by his observation that the Veteran was admitted to Baptist Medical Center with "clear lungs" found on physical examination and chest x-ray that did not reveal pneumonia, but developed bilateral pneumonia.  The opinion is also consistent with the terminal treatment records.  However, the pulmonologist's opinion that the cause of death was "multiple organ-system failure with contributory systems involved," including "hypertensive cardiovascular disease" does not in fact identify hypertension, or any of the other listed contributory systems, as a substantially or materially contributing cause as defined in VA regulations.  Similarly, the pulmonologist's opinion report does not otherwise detail how the Veteran's hypertension may have substantially or materially contributed to death.

The Board finds that the April 2012 VA cardiologist's opinion is persuasive and probative evidence against the claim for the Veteran's cause of death because it was based on a review of the claims file, detailed medical explanation for his conclusions, and is consistent with the remaining record.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  Again, the cardiologist concluded that the Veteran did not have evidence of clinical coronary disease and hypertension did not significantly contribute to his demise based on contemporaneous echocardiogram findings, which revealed normal heart function and no calcium in the coronary arteries.  The cardiologist explained that while a chest x-ray suggested "early failure," he believed the reading was likely related to IV fluids and the stress of pneumonia because a chest CT scan did not reveal calcium in the coronary arteries and echocardiograms revealed normal function.  The cardiologist concluded instead that the Veteran's COPD and emphysema contributed significantly to his final demise from extensive pneumonia.

The Board finds the opinion of the June 2012 VA family physician less probative than that of the April 2012 VA cardiologist because it is less thorough.  See Prejean, 13 Vet. App. at 448-49.  The family physician lists a chain of facts: that "ischemic heart disease is a presumptive Agent Orange condition;" that hypertension is a risk factor for coronary artery disease; that coronary artery disease is the most common cause of congestive heart failure and complete heart block; that the Veteran had a complete heart block [in 1988]; and that the Veteran was hospitalized on August 7 at Jackson Hospital [sic] with congestive heart failure among other listed problems.  

However, even if the Veteran did have ischemic heart disease or coronary artery disease as the June 2012 VA physician believed, he did not support his conclusion that ischemic heart disease materially and substantially contributed to the Veteran's death with an explanation.  For example, while the April 2012 cardiologist explained that he did not believe that ischemic heart disease or hypertension caused or contributed materially and substantially to the Veteran's death based on contemporaneous terminal treatment records, including echocardiogram findings, the June 2012 family physician did not explain what medical evidence demonstrated that ischemic heart disease materially and substantially contributed to the Veteran's death.  Rather, the physician's explanation is limited to why he believed that the Veteran had ischemic heart disease.  As a result, the June 2012 medical opinion does not support the appellant's claim.

Regarding the August 2012 addendum opinion from the VA pulmonologist, the Board finds that the opinion is persuasive and probative evidence against any claim that the two episodes of pneumonia during military service were related to the pneumonia that contributed to the Veteran's death in August 2007 because the pulmonologist explained that the in-service episodes of pneumonia, which appeared to have completely resolved, were "community-acquired" and the subsequent, August 2007 pneumonia was acquired in-hospital.  These conclusions are consistent with the medical evidence of record.

Finally, the Board finds that opinion of the March 2014 VA internist is persuasive and probative evidence against the claim.  The internist reviewed the claims file and supported her conclusion with an articulated medical rationale.  Contrary to the opinion of the April 2012 VA cardiologist, the March 2014 internist did appear to believe that the Veteran had coronary artery disease.  However, the April 2012 VA cardiologist and the March 2014 VA internist reached the same conclusion that coronary artery disease did not cause, "play a role," or "significantly contribute" to the Veteran's demise because echocardiogram showed normal wall motion of the ventricles with an ejection fraction of 65 percent and cardiac catheterization showed normal coronary arteries.  Similarly, both the March 2014 internist and the April 2012 cardiologist detailed their belief that the Veteran's pneumonia with a pulmonary embolus worsened his COPD and significantly contributed to his respiratory failure and death.

In summary, the Board accepts the April 2012 VA cardiologist and March 2014 VA internist's opinions as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationales for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  In addition, the opinions are consistent with contemporaneous medical evidence of record, which reflects controlled hypertension in the years prior to the Veteran's terminal hospitalization, mild pulmonary hypertension on admission to the hospital in August 2007, normal heart function and normal coronary arteries in August 2007, a history of smoking one pack of cigarettes per day from 1953 until August 2007, a history of COPD and emphysema, development of pneumonia during his terminal hospitalization, and respiratory deterioration during his final hospitalization.

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


